After the trial court granted defendant’s motion to dismiss the count charging him with criminal possession of a controlled substance in the first degree based on his argument that the prosecution did not prove his knowledge of the weight of the drugs he was convicted of possessing (People v Ryan, 82 NY2d 497), the Court of Appeals determined that such an argument must be preserved for review as a matter of law by specific objection or a motion to dismiss at the close of evidence specifically directed to the alleged error (People v Gray, 86 NY2d 10, 19-20). Since no such objection or motion was made in this case, we reverse the court’s order setting aside the verdict which found defendant guilty of criminal possession of a controlled substance in the first degree (see, CPL 330.30 [1]). We note that any review of defendant’s argument in the interest of justice must await a possible future appeal by the defendant *191after sentencing (People v Colon, 65 NY2d 888, 890). Concur— Milonas, J. P., Ellerin, Wallach, Nardelli and Mazzarelli, JJ.